Citation Nr: 0525981	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in July 1974 with more than 20 years of 
active military service.  He died in July 2000.  The 
appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Evidence pertinent to the issue on appeal was received by VA 
in May 2004.  The appellant has waived initial RO 
consideration of this evidence.


FINDINGS OF FACT

The appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for a dependent 
child.


CONCLUSION OF LAW

The income requirements for entitlement to improved pension 
benefits are not met.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations, and the 
reasons the claim was denied.  In addition, a letter dated in 
December 2002 notified the appellant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the December 2002 letter 
informed the appellant that net worth and income information 
would be reviewed.  Income and expenses determinations were 
further explained in the December 2003 statement of the case.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters and RO decisions of record 
essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
Board notes that the VCAA notice in this case was provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
appellant's private medical records, including letters from 
her caregivers, are of record.  The appellant has submitted 
records detailing her medical expenses and payments.  The 
appellant has not made VA aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.

An improved pension award is a monthly benefit payable by the 
VA to a surviving child of the veteran at the rate prescribed 
by law and reduced by the surviving child's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.24.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included.  Social Security benefits are not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The appellant's claim for death pension benefits was 
received by VA in November 2002.  Effective December 1, 2002, 
the maximum allowable rate for a dependent child was $1630 
(effective December 1, 2004, the maximum allowable rate for a 
dependent child was $1734).

In November 2002 the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
In February 2003 the RO determined that the appellant was 
entitled to permanent incapacity for self-support.  In March 
2003 the appellant was informed that she was being denied 
pension benefits because her income exceeded the maximum 
annual death pension set by law.  The claims file includes an 
October 2002 letter from the Social Security Administration 
(SSA) that indicates the appellant's monthly benefits were 
$841.40 per month.

In the March 2003 letter, the RO notified the appellant that 
her annual income (approximately $10,000 in SSA benefits) 
minus approximately $3300 in excludable medical expenses 
(including her annual Medicare payments of $648) resulted in 
a countable annual income which exceeded the $1600 limit set 
by law for a dependent child with no dependents.

The record shows that the RO sent the appellant notification 
in March 2003 that she could update or amend her medical 
expenses for 2003 or subsequent years.

While the appellant has sent in additional records reflecting 
some out of pocket expenses (unreimbursed medical expenses), 
a review of these materials continues to reflect that the 
appellant's current countable income exceeds the income 
limits established by law for eligibility of improved death 
pension benefits.  The Board notes that letters from private 
physician's have indicated that the appellant's medical care 
costs and living expenses will exceed $10,000 per year.  The 
Board does not dispute these opinions.  Nevertheless, the 
appellant's income exclusion for unreimbursed medical 
expenses in this case falls way short of reducing her 
countable income to the income limit set by law for a 
dependent child with no dependents.  The Board also notes 
that items such as rent payments do not reduce the 
appellant's countable income.

The Board must therefore find that the appellant's countable 
income exceeds the maximum annual income for improved death 
pension benefits and that the claim must be denied.


ORDER

Entitlement to improved pension benefits are denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


